TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00439-CV



                             The City of Cedar Park, Appellant

                                               v.

                                   Kirk Anthony, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. GN403437, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant, the City of Cedar Park, has filed an unopposed motion to dismiss this

appeal. We grant its motion and dismiss this appeal.




                                            G. Alan Waldrop, Justice

Before Justices Puryear, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: September 19, 2006